ORDER
This matter having been presented to the Court pursuant to Rule 1:20 — 10(b) following a motion for discipline by consent of HARVEY H. GILBERT of MORRISTOWN, who was admitted to the bar of this State in 1971;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent negligently misappropriated $10,303.23 in client funds, failed to comply with the recordkeeping rules — including commingling personal and trust funds and depositing earned fees in the trust account — and failed to properly supervise his firm’s *582employees with regard to the maintenance of the business and trust accounts;
And the parties having agreed that respondent’s violation of RPC 1.1(a), RPC 1.15(a) and (d) and RPC 5.3(a), (b) and (c) warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that HARVEY H. GILBERT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.